PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schwing GmbH
Application No. 16/825,700
Filed: 20 Mar 2020
For: ARTICULATED BOOM WITH BOOM SEGMENTS AND METHOD FOR PRODUCING A BOOM SEGMENT
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR §1.144
:
:

The following communication is a decision on applicant’s petition under 37 CFR §1.144 filed on March 25, 2022 requesting withdrawal of the Restriction requirement of September 22, 2021, which was made final in the Office action of January 6, 2022. 

The petition is GRANTED.

Background
A review of the relevant portion of the record shows that:
September 22, 2021: Examiner issued a restriction requirement under 35 U.S.C §121 requiring election between two groups identified as: 
Group I- Claims 1-10, drawn to an articulated boom, classified in B66C 23/68
Group II- Claims 11-12, drawn to a method for producing a boom segment, classified in B21D 11/10.
November 22, 2021:  Petitioner filed a response to the restriction requirement, provisionally electing claims 1-10 with traverse and providing traversal arguments.
January 6, 2022: Examiner issued a non-final Office action, finalizing the restriction requirement and withdrawing claims 11-12. Claims 1-10 were examined on the merits, with claims  9 and 10 rejected under 35 U.S.C. §112(b), claims 1, 2, 4-7 and 10 rejected under 35 U.S.C.  §102(a)(1) and claims 3, 8 and 9 rejected under 35 U.S.C. §103.
March 25, 2022 the present Petition and a reply to the Non-Final Office action were filed.

 Relevant Rules, Statutes, and Procedures

37 CFR § 1.142 states:
(a) If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action.
(b) Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election, subject however to reinstatement in the event the requirement for restriction is withdrawn or overruled. 
MPEP § 802.01, sets forth, in part

Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions.
Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art). See MPEP § 806.05(c) (combination and subcombination) and § 806.05(j) (related products or related processes) for examples of when a two-way test is required for distinctness
	
MPEP § 806.05(f), sets forth, in part:

A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process.

Allegations of different processes or products need not be documented.
A product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention.
If applicant convincingly traverses the requirement, the burden shifts to the examiner to document a viable alternative process or product, or withdraw the requirement.
MPEP § 808, sets forth, in part:

Every requirement to restrict has two aspects: (A) the reasons (as distinguished from
the mere statement of conclusion) why each invention as claimed is either independent
	or distinct from the other(s); and (B) the reasons why there would be a serious burden
on the examiner if restriction is not required.


Decision

In the petition of March 25, 2022, the petitioner argues that the restriction requirement between Group I (original claims 1-10, drawn to an articulated boom) and Group II (original claims 11 and 12, drawn to a method of producing a boom segment) should be withdrawn because “the Examiner has failed to establish that the two alleged inventions are independent and distinct”. The petitioner additionally posits that the examiner’s response to the traversal argument was incomplete because the examiner did not address applicant’s arguments with respect to distinctness, “and only made a series of conclusory statements about an alleged series [sic] search burden”. 

A review of the record shows that in the restriction requirement of September 22, 2021.the examiner characterized the claims of Group I and Group II as a product and process of making the product. The examiner, invoking MPEP § 806.05(f), indicated that the two inventions as claimed can be shown to be distinct inventions if (1) the process as claimed can be used to make another materially different product or (2) the product as claimed can be made by another materially different process. The examiner chose the first criterion as the reason and  stated that “the process as claimed can be used to make another and materially different product such as [a] vehicle panel or bumper.”  On November 22, 2021, the applicant replied, electing Group I and traversing the restriction requirement. The traversal was on the grounds that (1)  the Office had not presented a prima facie case that examination of both alleged inventions would pose a serious search or examination burden and (2) that the Office had not shown that the alleged inventions are independent and distinct. 

The petitioner posits that the examiner’s reasoning regarding distinctness of the two inventions as claimed is inconsistent with the claim language. In the traversal provided in the applicant’s response of November 22, 2021, and in the instant petition, the applicant notes that because the method claim 11 recites “method for producing a boom segment of an articulated boom of a large manipulator…at least one bending running essentially in the longitudinal direction of the boom segment is introduced into at least one sheet metal section…” (applicant’s emphasis) it is incorrect to suggest that that the process can be used to make a vehicle panel or a vehicle bumper since vehicle bumpers and vehicle panels do not have boom segments. The applicant’s position  is correct. The  examiner’s interpretation is inconsistent with the claim language, since the body of the claim requires that the bending that is introduced “running essentially in the longitudinal direction of the boom segment”  and vehicle bumpers and panels do not reasonably include boom segments. Additionally, vehicle bumpers and panels are not reasonably interpreted to be themselves boom segments of an articulated boom of a large manipulator, as recited in the preamble and positively referenced in the body of the claim.

The petitioner makes a second argument regarding the finality of the restriction requirement.  MPEP § 806.05(f) requires that “If applicant convincingly traverse the requirement, the burden shifts to the examiner to document a viable alternative process or product, or withdraw the requirement.“ The examiner responded to the traversal arguments in the non-final Office action of January 6, 2022. A review of this action shows that the examiner addressed the applicant’s conclusory statement regarding the search and examination burden by providing further details related to burden, but did not address the arguments related to distinctness. Since the examiner did not provide a response to this portion of the traversal, the finality of the restriction requirement is improper for this additional reason. 

In summary for the above noted reasons the restriction requirement is hereby withdrawn.

Conclusion

For the foregoing reasons, the petition is GRANTED

The restriction requirement between Groups I and II is hereby withdrawn. The application will be returned to the examiner for reconsideration of all the claims. An Office action will be mailed in due course. 

Any questions regarding this decision should be directed to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        

_______________________
Wendy Garber, Director
Technology Center 3600
571-272-5150


/RI/ 5/24/2022